         Case: 3:20-cv-00994-slc Document #: 1 Filed: 10/30/20 Page 1 of 7




                    UNITED STATES DISTRICT COURT
                   WESTERN DISTRICT OF WISCONSIN
______________________________________________________________________

NORTH CENTRAL STATES REGIONAL COUNCIL OF
CARPENTERS PENSION FUND
and JERRY SHEA (in his capacity as Trustee),

                             Plaintiffs,

       v.                                                        Case No. 20-cv-994

DOW ACOUSTICS, INC.,

                             Defendant.


                                           COMPLAINT


       NOW COME the Plaintiffs, by their attorneys, The Previant Law Firm, S.C., by and

as and for a cause of action against the Defendant, allege to the court the following:

                                  Jurisdiction and Venue

       1.     Jurisdiction of this Court upon Dow Acoustics, Inc. is founded upon section

502 of the Employee Retirement Income Security Act of 1974 (“ERISA”) (29 U.S.C. §

1132), in that the Plaintiffs are aggrieved by said Defendant’s violation of certain collective

bargaining agreements, trust plans and trust agreements, and said Defendant’s continued

refusal to submit contributions in accordance with the terms of those plans and

agreements, thereby violating the provisions of ERISA, the Multi-Employer Pension Plan

Amendments Act (“MPPAA”), and the terms and provisions of the employee benefit plans.

       2.     Venue lies in this Court under ERISA § 502(e)(2) (29 U.S.C. § 1132(e)(2))

in that the Carpenters’ Fund Plaintiff is administered out of Eau Claire, Wisconsin.
        Case: 3:20-cv-00994-slc Document #: 1 Filed: 10/30/20 Page 2 of 7




                                         Parties

       3.     Plaintiff North Central States Regional Council of Carpenters Pension Fund

(hereby the “Pension Fund”) is an employee benefit plans within the meaning of ERISA

Sections 3(1), (2), (3) and (37), 502 and 515, as amended by the MPPAA (codified as

amended at 29 U.S.C. §§ 1002(1), (2), (3) and (37), 1132 and 1145), and brings this

action on behalf of the Trustees, participants, and beneficiaries of said Plan. Said Plan

maintain offices at P.O. Box 4002, Eau Claire, WI 54702.

       4.     Plaintiff Jerry Shea is a trustee and a fiduciary of the North Central States

Regional Council of Carpenters’ Fringe Benefit Funds, as well as a participant and

beneficiary within the meaning of ERISA (29 U.S.C. §1002, et seq.) and as such has

standing to be a Plaintiff in this action and to seek the remedies prayed for. Mr. Shea

maintains an office at 2350 Galloway Street, Eau Claire, Wisconsin 54702.

       5.     Dow Acoustics, Inc. (hereby “Dow Acoustics”) is a Minnesota corporation,

engaged in business, with principal offices located at 1378 Egret Ave. PO Box 477, Detroit

Lakes, MN 56502. Its registered agent for service of process is James R. Wood, 2131

Memory Lane, Detroit Lakes, MN 56501.

                                          Facts

       6.     Dow Acoustics is an employer and party in interest in an industry affecting

commerce within the meaning of ERISA Sections 3(5), (11), (12) and (14) (29 U.S.C. §§

1002(5), (11), (12) and (14)).

       7.     For all times relevant, Dow Acoustics was and remains a party to and

agreed to abide by the terms of one or more collective bargaining agreements (“Labor

Agreements”) with the North Central States Regional Council of Carpenters (“Union”).
         Case: 3:20-cv-00994-slc Document #: 1 Filed: 10/30/20 Page 3 of 7




       8.      The Union represents, for purposes of collective bargaining, certain Dow

Acoustics employees and employees of other employers in industries affecting interstate

commerce within the meaning of Labor Management Relations Act (“LMRA”) Sections

2(5), 9(a) and 301(a) (29 U.S.C. § 151, et seq.).

       9.      The Labor Agreements described herein contain provisions whereby Dow

Acoustics agreed to make payments to the Plaintiff benefit fund (“Fund”) for each

employee covered by said Labor Agreements.

       10.     By execution of said Labor Agreements, Dow Acoustics adopted the trust

agreements and amendments thereof which establish and govern the Plaintiffs and are

necessary for their administration and designated as its representatives on the Board of

Trustees such trustees as have been named and appointed pursuant to said trust

agreements, together with their successors selected in the manner provided in such trust

agreements, thereby ratifying all actions already taken or to be taken within the scope of

their authority.

       11.     By virtue of executing the Labor Agreements and adopting and assenting

to all the terms and provisions of the trust agreements and the rules and regulations

heretofore and hereafter adopted by the trustees of said Fund, Dow Acoustics has agreed

as follows:

               a.    to file monthly reports and make timely and prompt contributions to

                     the Plaintiffs for each employee covered by the aforementioned

                     Labor Agreements;

               b.    to designate, and accept as its representatives, the trustees named

                     in the declaration of trust and their successors;
         Case: 3:20-cv-00994-slc Document #: 1 Filed: 10/30/20 Page 4 of 7




              c.     to adopt and abide by all of the rules and regulations adopted by the

                     trustees of the employee benefit plans pursuant to the trust

                     agreements;

              d.     to adopt and abide by all of the actions of the trustees in

                     administering the employee benefit plans in accordance with the

                     trust agreements and the rules so adopted;

              e.     to pay, in addition to all of the contributions which are due and owing,

                     liquidated damages and interest relative to delinquent contributions;

              f.     to pay, in addition to delinquent contributions, interest, and liquidated

                     damages, actual attorney's fees, audit fees, court costs, and service

                     fees, should legal action be necessary to obtain delinquent

                     contributions, interest, and liquidated damages; and

       12.    Dow Acoustics has failed to perform its obligations pursuant to the terms

and conditions of the Labor Agreements and trust agreements by, although not

necessarily limited to, the following:

              a.     failing to make continuing and prompt payments to the Fund as

                     required by the Labor Agreements and trust agreements for all Dow

                     Acoustics’ covered employees; and

              b.     failing to accurately report employee work status to the Plaintiff.

       13.    ERISA § 502(g) (2), as amended by the MPPAA, provides:

              (2)    In any action under this title by a fiduciary for or on behalf of a plan
              to enforce section 515 in which a judgment in favor of the plan is awarded,
              the court shall award the plan --

              (A)    the unpaid contributions,
        Case: 3:20-cv-00994-slc Document #: 1 Filed: 10/30/20 Page 5 of 7




              (B)    interest on the unpaid contributions,

              (C)    an amount equal to the greater of --

                     (i)    interest on the unpaid contributions, or

                     (ii)   liquidated damages provided for under the plan in an amount
                            not in excess of 20 percent (or such higher percentage as may
                            be permitted under Federal or State law) of the amount
                            determined by the court under subparagraph (A),

              (D)    reasonable attorney’s fees and costs of this action, to be paid by the
                     defendant, and

              (E)    such other legal or equitable relief as the court deems appropriate.

For purposes of this paragraph, interest on unpaid contributions shall be determined by
using the rate provided under the plan, or, if none, the rate prescribed under section 6621
of the Internal Revenue Code of 1954.

       14.    Section 515 of ERISA provides:

              Every employer who is obligated to make contributions to a multiemployer
              plan under the terms of the plan or under the terms of a collectively
              bargained agreement shall, to the extent not inconsistent with law, make
              such contributions in accordance with the terms and conditions of such plan
              or agreement.

       15.    Under the collective bargaining agreement between Dow Acoustics and the

Union, contributions are due by the end of month in which the work was performed, but

no later than the fifteenth (15th) day of the following month, after which time the employer

is delinquent and assessed liquidated damages equal to 20% of the unpaid contributions,

plus interest equal to 1.5% of the unpaid contributions per month.

       16.    Between January 1, 2016 through December 31, 2017, Dow Acoustics

failed to remit timely contributions to the Plaintiffs pursuant to the terms of the collective

bargaining agreement between the Union and Dow Acoustics, resulting in the accrual of

interest assessments and liquidated damages.
        Case: 3:20-cv-00994-slc Document #: 1 Filed: 10/30/20 Page 6 of 7




                 Claim One - Against Defendant Dow Acoustics, Inc. for
             Violation of ERISA §§ 502 and 515 (29 U.S.C. §§ 1132 and 1145)

       17.     As and for the first claim for relief against Defendant Dow Acoustics, the

Plaintiffs reallege each and every allegation contained in paragraphs 1 through 16 above

and incorporate the same as though fully set forth herein word for word.

       18.     Dow Acoustics has breached its collective bargaining agreement with the

Union by failing to remit timely contributions to the Plaintiffs for all acknowledged hours

that they have worked in during the period January 1, 2016 through December 31, 2017.

       19.     Because, as the Pension Fund is informed and believe, Dow Acoustics has

not made timely and prompt contributions on behalf of all covered employees, the corpus

of the Pension Fund is reduced, the Pension Fund's income is reduced, and their ability

to pay benefits to qualified participants and beneficiaries is curtailed. Consequently,

ERISA and the Pension Fund’s employee benefit plans have been violated, and the

Pension Fund is entitled to all of the remedies provided by ERISA.

       20.     Because Dow Acoustics has failed to make timely and prompt contributions,

some of the Fund’s beneficiaries and participants could have eligibility terminated and

benefits reduced for which they would otherwise qualify. These beneficiaries and

participants would be left without an adequate remedy at law and would suffer severe and

irreparable harm if said Defendant is not mandatorily compelled to comply with the Labor

Agreements and enjoined from further breaches.

       21.     As the third-party beneficiaries of the collective bargaining agreement

between the Union and Dow Acoustics, Plaintiff Funds are entitled to recover, for the

unpaid contributions described in paragraphs 15 and 16 of the Complaint, an amount
        Case: 3:20-cv-00994-slc Document #: 1 Filed: 10/30/20 Page 7 of 7




equal to the full unpaid contributions, plus interest at 1.5% per month, plus liquidated

damages equal to 20% of the full unpaid contributions.



      Dated this 30th day of October, 2020.


                                        s/Alex J. Sterling
                                        Alex J. Sterling (SBN: 1107931)
                                        Christopher J. Ahrens (SBN: 1043237)
                                        The Previant Law Firm, S.C.
                                        310 West Wisconsin Avenue, Suite 100 MW
                                        Milwaukee, WI 53203
                                        414-223-0417 (Telephone)
                                        414-271-6308 (Fax)
                                        Email: ajs@previant.com

                                        Attorney for the Plaintiffs
